OPINION
By THE COURT.
This is an appeal on questions of law from the Municipal Court of Columbus, in a criminal action in which the defendant was convicted of violation of §13064-1 GC.
The defendant-appellant contends that possession of “numbers slips” is not an offense under §13064-1 GC, and cites State v. Jerals, 32 O. O. 502, which holds that possession of lottery slips is not mentioned as an offense in §13064-1 GC. We agree. However, in this case more was charged in the affidavit than possession. In the affidavit it is charged that defendant “did then and there as an agent did unlawfully set on foot, carry on a scheme of chance, numbers game by picking up, having in his possession slips of paper with numbers thereon to be used in carrying on and promoting said numbers game in violation of §13064-1 GC.”
An offense was charged under the statute. The testimony shows more than possession. “Numbers slips” and money were brought to defendant while the police officers were at defendant’s place of business. These slips and money were presented in evidence. The defendant admitted picking up slips in the “numbers game” and turned over to the police numbers slips left by other persons before the police arrived. The police officer testified how the numbers game was operated, how the slips introduced into evidence were used in the game, and that the defendant “carried on” a numbers game.
No assignment of error is well made. Finding no error in the record prejudicial to rights of appellant, judgment is affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.